TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00100-CV


                               Latanya Ann Wilson, Appellant

                                                  v.

                               Ditech Financial, LLC, Appellee


                   FROM THE COUNTY COURT OF FAYETTE COUNTY
               NO. 3779, THE HONORABLE JOE WEBER, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant Latanya Ann Wilson has filed an emergency motion for temporary

relief. We grant the motion and temporarily stay enforcement of the trial court’s judgment and

execution of the writ. See Tex. R. App. P. 29.3. Appellee Ditech Financial, LLC, is ordered to

file a response to appellant’s motion for emergency relief no later than March 31, 2021.

               It is ordered on March 23, 2021.



Before Chief Justice Byrne, Justices Baker and Smith